Case: 17-15147    Date Filed: 08/08/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15147
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-00026-KD-B-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

BRAD JASON LONG,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (August 8, 2018)

Before WILSON, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Brad Jason Long in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 17-15147    Date Filed: 08/08/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Long’s conviction and sentence are AFFIRMED.




                                         2